          Case 2:21-cv-00884-ILRL Document 7 Filed 09/15/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 SIDNEY McBRIDE, III                                                          CIVIL ACTION

 VERSUS                                                                            NO. 21-884

 TERREBONNE PARISH CONSOLIDATED                                             SECTION: “B”(3)
 GOVERNMENT, ET AL.


                                           ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that plaintiff’s claims are dismissed without prejudice to their

prosecution in Sidney McBride, III v. Sheriff Tim Soignet, et al., Civ. Action No. 21-525 “A”(3)

(E.D. La.).

       New Orleans, Louisiana, this 15th day of September, 2021.




                                            __________________________________________
                                             SENIOR UNITED STATES DISTRICT JUDGE
